UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 17, 2010 CRI HOTEL INCOME PARTNERS, L.P. (Exact Name of Issuer as Specified in its Charter) Delaware 33-11096 52-1500621 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) Registrant’s telephone number, including area code:(301) 468-9200 (Former name or former address, of changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CRF 230.425) ¨Soliciting material pursuant to Rule 142-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CRF 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On November 9, 2010, CRI Hotel Income of Minnesota, LLC (“CRI Hotel of Minnesota”) was formed for the purpose of creating a single purpose entity for refinancing the University Days Inn hotel. CRI Hotel of Minnesota is a wholly-owned subsidiary of CRI Hotel Income Partners, L.P.(the "Partnership"). Capitol Hotel Group, Inc. is a special member of CRI Hotel of Minnesota for bankruptcy protection purposes.The Partnership contributed the University Days Inn hotel to CRI Hotelof Minnesotain connection with its submission of a mortgage loan applicationto Franklin National Bankof Minneapolisto refinancethe existing mortgage loan on the University Days Inn hotel (the “Refinancing”). Prior to the Refinancing,theUniversity Days Inn hotel was subject to a mortgageheld byRemediation Capital,which included a $2,900,000.00 loan secured by the University Days Inn hotel. On December 17, 2010, CRI Hotel of Minnesota entered into a Loan Agreement with Franklin National Bank ofMinneapolisfor thepurpose ofrefinancing the prior loan with Remediation Capital,which was paid off on December 17, 2010. Pursuant to the Loan Agreement, Franklin National Bank of Minneapolis issued a loan to CRI Hotel of Minnesota in theprincipalamount of $3,500,000 for a term of three (3) years (the “Loan”). CRI Hotel of Minnesota executed a promissory note in theprincipalamount of $3,500,000 in favor of Franklin National Bank of Minneapolis and executed a mortgageand security agreement and related financing documents. The Loan is secured by the University Days Inn hotel property. The interest rate for the Loan is seven percent (7%)peryear. Principal and interest payments are based upon a 20 year amortization schedule. A $350,000 environmental escrow reserve account will be established, which will be released when and ifthe Minnesota Pollution Control Agencyissues a No Further Action letter,as previously described in thePartnership'sannual and quarterly filings. Among other things, the Loan Agreement includes a requirement that the borrower maintain a cash flow coverage ratio of 1.25 to 1,imposes restrictions on monthly distributions to the Partnership based on the borrower's level of excess cash flow during the prior month, and contains other covenants and representations, warranties and events of default. The prior mortgage loan with Remediation Capital was paid off on December 17, 2010 and the $500,000 environmental escrow held by Remediation Capital was returned to the Partnership on December 17, 2010. The foregoing description is qualified in its entirety by the termsand conditions of the Loan Agreement and theCombination Mortgage, Security Agreement, Assignment of Rents and Fixture Financing Statement whichare attached hereto as Exhibits 99.1 and 99.2, respectively, and incorporated by reference herein. Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off Balance Sheet Arrangement of a Registrant. The information contained in Item 1.01 concerning thePartnership'sdirect financial obligations is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Loan Agreement dated December 17, 2010, between CRI Hotel Income of Minnesota, LLC andFranklin National Bank of Minneapolis. Combination Mortgage, Security Agreement, Assignment of Rents and Fixture Financing Statement dated December, 17, 2010, given by CRI Hotel Income of Minnesota, LLC toFranklin National Bank ofMinneapolis 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRI HOTEL INCOME PARTNERS, L.P. (Registrant) by:CRICO Hotel Associates I, L.P. General Partner by:C.R.I., Inc. Managing General Partner December 22, 2010 by:/s/ H. William Willoughby DATE H. William Willoughby Director, President, Secretary, Principal Financial Officer and Principal Accounting Officer 2 EXHIBIT INDEX Exhibit No. Description Loan Agreement dated December 17, 2010, between CRI Hotel Income of Minnesota LLC, andFranklin National Bank of Minneapolis. Combination Mortgage, Security Agreement, Assignment of Rents and Fixture Financing Statement dated December, 17, 2010, given by CRI Hotel Income of Minnesota, LLC to Franklin National Bank ofMinneapolis 3
